Citation Nr: 0709503	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-09 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to secondary service connection for a 
cardiovascular disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1956 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of non-Hodgkin's lymphoma, post-traumatic stress disorder 
(PTSD), depression, chronic hoarseness, hypothyroidism, 
chronic lumbosacral strain, residuals of right knee and leg 
injuries, degenerative arthritis of the right knee, history 
of sarcoidosis, hemorrhoids, residuals of a gunshot wound to 
the head, and loss of teeth.

2.  The veteran has a current diagnosis of cardiovascular 
disease.

3.  The most probative evidence on file does not show that 
the veteran's cardiovascular disorder was the result of or 
was aggravated by a service-connected disorder.


CONCLUSION OF LAW

A cardiovascular disorder is not proximately due to, the 
result of, or aggravated by a service-connected disorder.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
secondary service connection for cardiovascular disease, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, a letter dated in March 
2003 satisfied the duty to notify provisions; additional 
letters were sent in January 2004 and March 2006.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, and 
identified private medical records have been obtained.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The veteran was also 
accorded a VA examination in November 2004.  38 C.F.R. 
§ 3.159(c) (4).  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of the case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).   

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.; Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc) (additional disability resulting 
from aggravation of a nonservice-connected disorder by a 
service-connected disorder is also compensable under 38 
C.F.R. § 3.310).

Review of the record shows that the veteran had previously 
sought service connection for his cardiovascular disease on a 
direct basis; this claim was ultimately denied by the Board 
in November 1999, and a motion for reconsideration of that 
decision was denied in February 2000.  The Board's November 
1999 decision is final; and the veteran has not attempted to 
reopen his claim.  The veteran now asserts that his 
cardiovascular disease, which had existed for years prior to 
his diagnosis with non-Hodgkin's lymphoma, was aggravated by 
the treatment that he received, to include radiation and 
chemotherapy.  The Board notes that the following decision 
addresses entitlement to secondary service connection, alone. 

There are four objective medical records which speak directly 
to the issue on appeal.  A March 2003 private report by the 
veteran's private thyroid specialist, Dr. G., noted that the 
veteran's heart bypass surgery was complicated by radiation 
damage to the vessels.  The veteran's private oncologist, Dr. 
T., stated in September 2003 that the veteran experienced 
cancer treatment complications which included "possible 
worsening of his coronary artery disease."  Additionally, 
the veteran's private cardiologist, Dr. N, stated in 
September 2003 that the veteran was required to have bypass 
surgery in 2003 as a result of the coronary artery disease, 
and during the surgery, there was found extensive scarring 
and matting of the tissues of the chest and pericardium, 
which "in part may be related to radiation treatment of the 
lymphoma . . . [and] may have lead to the surgery being more 
prolonged and technically difficult."  Finally, in November 
2004, a VA examiner concluded that there was no convincing 
evidence that the veteran's cardiovascular disorder was 
aggravated by the radiation therapy, noting that if the 
veteran's cardiovascular disease had progressed as a result 
of the radiation, and not as part of its natural progression, 
the veteran would have developed pericarditis, which was not 
shown on physical examination or echocardiogram.  Finally, it 
was noted that the veteran exhibited multiple risk factors 
for coronary artery disease.  It was noted that his coronary 
artery disease was well-documented 15 years before being 
diagnosed as having lymphoma.  

Based on the above, the weight of the evidence of record does 
not support a finding that the veteran's currently diagnosed 
cardiovascular disorder was aggravated by any service-
connected disorder, to include the treatment received for 
service-connected non-Hodgkin's lymphoma.  The veteran's 
private physicians' opinion letters of September 2003 are 
both speculative; Dr. T's opinion discusses the "possible" 
worsening of the veteran's cardiovascular disorder, and Dr. 
N's opinion states that the treatment "may have" "in part" 
made the 2003 surgery more complicated.  To that end, the 
Board notes that service connection may not be based on a 
resort to speculation or even remote possibility.  See 38 
C.F.R. § 3.102; see also Morris v. West, 13 Vet. App. 94, 97 
(1999) (diagnosis that appellant was "possibly" suffering 
from schizophrenia deemed speculative); Bloom v. West, 12 
Vet. App. 185, 186-87 (1999) (treating physician's opinion 
that veteran's time as a prisoner of war "could" have 
precipitated the initial development of his lung condition 
found too speculative).  

The March 2003 postoperative report, while noting that damage 
to the heart vessels occurred as a result of radiation 
treatment, fails to take into consideration the veteran's 
longstanding history of cardiovascular disease, and what 
contribution that long history may have had to the 
complication of the surgery.  Additionally, other than noting 
the veteran had undergone a heart bypass surgery, there is no 
evidence that Dr. G. had reviewed the veteran's extensive 
private medical records contained in the claims file.  

The November 2004 VA examiner's report, however, is 
conclusive, and provides the specific rationale that if the 
treatment therapy were to have resulted in an aggravation of 
the cardiovascular disease, other manifestations, including 
pericarditis, would have been present.  None of the other 
physicians commented as to the absence of pericarditis.  
Additionally, the VA examiner's opinion considers all the 
information contained in the claims file, including the two 
private opinions discussed above.  The United States Court of 
Appeals for Veterans Claims (Court) has held that an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Ultimately, the VA examiner's opinion bears more probative 
weight in this case because it is a conclusive opinion, and 
considers all the evidence of record, wherein the other 
opinions suggest a possibility.  As noted above, speculation 
is an insufficient basis for a probative nexus opinion.  See 
38 C.F.R. § 3.102; see also Morris, 13 Vet. App. at 97; 
Bloom, 12 Vet. App. at 186-87.  Thus, because the evidence 
does not show that the veteran's cardiovascular disease was 
the result of or aggravated by a service-connected disorder, 
service connection for a cardiovascular disorder on a 
secondary basis is not warranted.

The Board recognizes that the veteran has submitted many lay 
publications and medical treatises which discuss the effects 
of treatment for non-Hodgkin's lymphoma on cardiovascular 
disease.  However, none of these documents address the facts 
in this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of a relationship between the two.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Additionally, the Board has considered the veteran's written 
testimony and the arguments submitted with regard to his 
claim.  However, the veteran's opinion is not competent 
evidence of a nexus between his cardiovascular disease and 
his treatment for non-Hodgkin's lymphoma, or any other 
service-connected disorder.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

Because the weight of the evidence of record does not show 
that the veteran's cardiovascular disorder was caused by or 
aggravated by a service-connected disorder, the preponderance 
of the evidence is against his claim.  As such, the benefit 
of the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

Secondary service connection for a cardiovascular disorder is 
denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


